Citation Nr: 1422063	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel


INTRODUCTION

The Veteran had active service from June to October 1987 and from January 1993 to May 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDING OF FACT

The evidence of record demonstrates that Meniere's disease is not related to the Veteran's active duty service.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's April 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 
In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, records from the Social Security Administration, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Pursuant to the above-captioned claim, the Veteran underwent VA examinations in May 2008, October 2011, and September 2012.  The May 2008 VA examination report noted that the Veteran began experiencing symptoms of Meniere's disease in 2006 and subsequently underwent surgery in 2007, with revision surgery in February 2008.  The examiner noted a diagnosis of Meniere's disease, but no etiological opinion was rendered.  The October 2011 VA examination report did not address the significance, if any, of the Veteran's decreased auditory acuity in 1999 as it pertained to the Veteran's now diagnosed Meniere's disease.  Finally, the September 2012 VA examination report was rendered prior to obtaining an October 2012 statement from the Veteran's private physician.  Additionally, the September 2012 examination report failed to address the 1999 findings noted in prior VA examination reports and gave no rationale as to whether the Veteran's Meniere's disease was caused or aggravated by the Veteran's cluster headaches or migraine headaches.  As such, the Board found that these VA examinations were inadequate for purposes of determining service connection.

Following the Board's October 2013 remand, VA provided the Veteran with a December 2013 VA opinion in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Pursuant to the Board's October 2013 remand, this medical examination report was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Ultimately, the examiner provided an opinion addressing the etiological questions presented by the Veteran's claim and rationales for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board finds that there has been substantial compliance with its October 2013 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Historically, the Veteran served on active duty from June 1987 to October 1987, and from January 1993 to May 1998.  In March 2008, the Veteran submitted a claim of entitlement to service connection for Meniere's disease, which was denied by a rating action in August 2008.  The Veteran contends that he is entitled to service connection for Meniere's disease, as he believes that this condition originated during his active duty service.  Specifically, he contends that his in-service treatment for flu-like symptoms, such as headaches, dizziness, and passing out, were the initial manifestations of the later diagnosed Meniere's disease.  In the alternative, the Veteran alleges that medical personnel failed to accurately diagnose Meniere's disease in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records demonstrate that the Veteran complained of and was treated for nausea, stomach pains, dizziness, headaches, coughing, and syncope; however, Meniere's disease was not diagnosed while the Veteran served on active duty.  Specifically, a June 1993 treatment report noted that the Veteran complained of stomach pains, with no associated nausea or vomiting.  In November 1994, the Veteran complained of spitting up blood and coughing.  The treating provider diagnosed nasal productive cough and recommended Robitussin and Sudafed.  A November 1995 treatment report noted that the Veteran complained of headaches after reading.  A February 1996 treatment report noted that the Veteran complained of nasal congestion, vomiting, and coughing.  In March 1996, the Veteran complained of vomiting and headaches associated with coughing.  The treating provider noted an assessment of pneumonia versus sinusitis.   In a subsequent treatment report the same month, the Veteran complained of coughing up blood and blood streaked sputum.  The treating provider diagnosed bronchitis.  In subsequent service treatment records, the Veteran complained of headaches in February 1997, February 1998, March 1992, August 1994, December 1997, January 1998, and February 1998.  Finally, during a Medical Board Proceeding in September 1997, the Veteran reported a history of migraines and gastroesophageal reflux disease (GERD); but the Veteran was otherwise noted to be in good health.    

In January 1998, the Veteran received medical treatment after passing out after attempting to go to the bathroom.  He reported no head trauma, but endorsed symptoms of headaches, nausea, lightheadedness, and dizziness.  The Veteran underwent a neurological examination that was deemed normal.  The treating provider rendered an assessment of syncopal episode, rule out medication reaction.  

With regard to hearing acuity, the Veteran underwent several audiological examinations during active duty service, which showed hearing loss.  Specifically, in October 1990, the Veteran's left ear hearing was recorded to be 30 dB at 3000 Hz and 50 dB at 6000 Hz.  In August 1993, the Veteran's left ear hearing was recorded to be 25 dB at 3000 Hz and 40 dB at 6000 Hz.  In July 1996, the Veteran's left ear hearing was recorded to be 30 dB at 3000 Hz and 40 dB at 6000 Hz.  In November 1997, the Veteran's left ear hearing was recorded to be 30 dB at 3000 Hz and 50 dB at 6000 Hz.  

Post-service medical records demonstrate that the Veteran has complained of and was treated for nausea, syncopal episodes, vomiting, stomach problems, headaches, and hearing problems; however, the evidence of record does not reveal a diagnosis of Meniere's disease until 2006.  VA outpatient treatment records show that the Veteran has consistently complained of syncopal episodes, vertigo, and dizziness since at least March 2006.  Additionally, medical records from 2001 to 2007 reflect the Veteran's ongoing complaints of gastrointestinal problems, nausea, and vomiting.  Specifically, in June 2006, the Veteran reported an episode of severe dizziness and nausea and indicated that he had a similar episode dating back to 1997, while he was serving in the military.  He also reported experiencing occasional tinnitus and denied any significant changes or fluctuations in the hearing.  Additionally, medical records from 2006 and 2013 reflect the Veteran's complaints of hearing problems, including hearing loss and tinnitus.  Finally, medical records from 2001 to 2013 reflect that the Veteran has received ongoing treatment for migraines and headaches.  Specifically, in April 2006, the Veteran reported that he experienced recurrent headaches dating back to 1997.        

Medical records demonstrate that Meniere's disease was diagnosed in March 2006.  Subsequent medical records show continued evaluation and treatment for Meniere's disease, including the administration of medication and surgeries in 2007 and 2008.  

In an August 2006 disability report submitted to the Social Security Administration for purposes of obtaining benefits, the Veteran reported his alleged onset date of Meniere's disease as March 2006.  

The Veteran was afforded a VA examination in May 2008.  The May 2008 VA examination report noted that the Veteran began experiencing symptoms of Meniere's disease in 2006 and subsequently underwent surgery in 2007, with revision surgery in February 2008.  The Veteran reported a history of bilateral tinnitus; constant vertigo or dizziness since 2006; bilateral hearing loss since 1999; and balance disturbance or gait problems since 2006.  The examiner confirmed a diagnosis of Meniere's disease.   

In April 2010, the Veteran's spouse, M.K., submitted a statement in support of the Veteran's claim.  The Veteran's spouse indicated that the Veteran missed four to five days a month due to his headaches and stomach problems.  M.K. reported that his disabilities have affected his ability to maintain a job as well as his activities of daily living.  

In October 2011, a VA examiner acknowledged that the Veteran was treated in service for vague complaints of nausea, dizziness, headaches, and syncope, but also noted that Meniere's disease was not diagnosed until 2006.  In the examiner's opinion, the Veteran's vague, non-specific in-service symptoms were consistent with mixed migraine/tensions headaches.  In addition, the examiner indicated that there was no mention of overt vertigo, aural fullness or muffling, hearing loss, or tinnitus.  Accordingly, the examiner determined that the currently diagnosed Meniere's disease was not caused by or the result of the Veteran's active duty service.  

In April 2012, the Veteran testified at a Board hearing as to the onset, experiences, and symptoms associated with his Meniere's disease.  The Veteran testified that he began experiencing dizziness, nausea and vomiting while serving in the military.  He stated that the dizziness was so severe that he collapsed on one occasion.  The Veteran reported that he did not recall if his prior history was discussed with his treating physician when he presented with the Meniere's disease in 2006.  The Veteran also reported that he continued to experience symptoms of Meniere's disease, including hearing loss in the ear, ringing, and fullness sensation.  The Veteran's wife stated that the Veteran's treating physician informed them that the causes of Meniere's disease is unknown and many people can have it for years and only have one or two attacks a year.     

In September 2012, the VA examiner issued a report, which summarized the evidence of record, including an in-service notation of left sided hearing loss.  The examiner opined that the Veteran's "claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed 
in-service injury, event, or illness."  In reaching this conclusion, the examiner noted that the Veteran's hearing loss was "mild enough to not be noticed" and there were no other symptoms consistent with Meniere's disease noted in the service.  The examiner indicated that dizziness was a nonspecific symptom and was seen in migraines and other severe headaches.  Further, the examiner noted that there was no evidence of vertigo, fluctuating hearing loss, or muffled hearing.  Finally, the examiner concluded that cluster or migraine headaches did not cause the Veteran's Meniere's disease.

Dr. P.J. submitted statements dated May 2012 and October 2012 in support of the Veteran's claim.  In May 2012, Dr. P.J. noted that Meniere's disease was diagnosed in March 2006.  Dr. P.J. indicated that the Veteran's symptoms began in February and March of 2006 and neurology evaluation was in April of 2006.  Dr. P.J. indicated that the Veteran exhibited similar symptoms off and on prior to the diagnosis of Meniere's disease.  In October 2012, Dr. P.J. indicated that by the spring of 2006, the Veteran's symptoms of Meniere's disease, including dizziness, light-headedness, vertigo, and mild hearing changes, were severely debilitating and he was unable to work.  In discussing the symptoms with the Veteran, Dr. P.J. stated that it was "...apparent that these symptoms, to at least some degree, did seem to start around the time of his military service."  Dr. P.J. concluded that it was at "least as likely as not" that the Veteran's military service was related to Meniere's disease and subsequent problems.   

In December 2013, the VA examiner issued a report, which summarized the evidence of record.  With regard to the Veteran's contention that his in-service treatment for headaches, dizziness, and passing out were the initial manifestations of Meniere's disease, the examiner concluded that it was extremely unusual and atypical to have both an episode of Meniere's disease as well as a severe migraine at the same time.  With regards to the Veteran's lay reports of flulike illnesses, the examiner noted that the Veteran had several clinic visits for cough, sore throat, and sinus infections, but never was there any mentioning of symptoms suggestive of Meniere's disease.  Ultimately, the examiner concluded that a review of the evidence demonstrated an absence of a report of any symptoms suggestive of Meniere's disease until 2006.  

Further, the examiner noted that with regards to the onset of hearing loss being 1999, as reported in the May 2008 VA examination report, the 1990, 1991, and 1996 audiogram results were not mentioned.  The examiner noted that these show documented hearing loss in the absence of any ear, nose, and throat subjective symptoms.  The examiner concluded that the Veteran's left sided hearing loss, absent any other symptoms, was not a sign of Meniere's disease nor was it suggestive or indicative of Meniere's disease.  In reaching this conclusion, the examiner noted that hearing loss may be associated with Meniere's disease when it occurs in proximity to the onset of the Meniere's disease, typically at the same time the other symptoms of Meniere's disease are present.  Additionally, the examiner noted that the hearing loss in Meniere's disease tended to be fluctuating; however, in this case, the Veteran's hearing loss noted in the in-service audiograms showed consistency.  The examiner also noted that the Veteran had hearing loss at least sixteen years before he presented with Meniere's disease.    

The examiner also addressed Dr. P.J.'s May 2012 and October 2012 private opinions endorsing an etiological relationship between the Veteran's Meniere's disease and active duty service.  The examiner concluded that the evidence of record does not support Dr. P.J.'s statements.  Specifically, the examiner noted that had the Veteran had symptoms of Meniere's disease prior to March 2006, as suggested by Dr. P.J., it would have been medically reasonable that he would have been treated for these symptoms prior to becoming severely incapacitated.  

Finally, the examiner concluded that the Veteran's cluster headaches did not cause or aggravate the Veteran's Meniere's disease.  In reaching this conclusion, the examiner noted that cluster headaches or migraine headaches affect the cerebral vascular circulation.  The examiner noted that conditions that cause secondary Meniere's disease results from endolymphatic system dysfunction, including infections, trauma, autoimmune disease, inflammatory conditions or tumor; neither cluster or migraine headaches are on this list.  The examiner further noted that the Veteran had nonspecific complaints of dizziness and lightheadedness after a syncopal episode and complaints of dizziness when his migraine headaches were severe, but never had any symptoms complex consistent with Meniere's disease while in the service.  The examiner stated that there was no physiological reason why a headache would affect the endolymphatic system of the inner ear.  The examiner concluded that if Meniere's disease was an idiopathic condition for which there was no known and proven cause, then it followed that headaches would not aggravate this condition.   

Based on a longitudinal review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against a finding of service connection for Meniere's disease.  The Veteran's service treatment records are negative for a diagnosis of Meniere's disease.  Instead, the evidence of record demonstrates a diagnosis of Meniere's disease in 2006, many years after discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).    

Further, in October 2011, September 2012, and December 2013, a VA examiner reviewed the evidence of record, considered the Veteran's assertions, and offered an opinion supported by a detailed rationale.  The examiner opined that it was "less likely than not" that the currently diagnosed Meniere's disease was related to the Veteran's active duty service.  The examiner also concluded that the Veteran's cluster headaches did not cause or aggravate the Veteran's Meniere's disease.  

The Veteran maintains that symptoms he experienced during active duty service were the initial manifestations of the later diagnosed Meniere's disease.  In the alternative, the Veteran alleges that medical personnel failed to accurately diagnose Meniere's disease in service.  Although his service treatment records show that he was treated for and complained of flu-like symptoms, such as headaches, dizziness, and passing out, the Board finds that the determination as to the origin of his Meniere's disease is more suited to the realm of medical, rather than lay expertise.  The precise determination of an etiology is too complex for a layperson to proffer a competent opinion.  Medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Moreover, although the Veteran's statements as to when he first experienced symptoms related to his Meniere's disease are competent evidence, his statements in this regard are inconsistent.  In a March 2008 statement in support of his claim, the Veteran indicated that he first began experiencing symptoms of Meniere's disease, including dizziness and nausea, in the fall of 1996.  However, when asked when his illness or condition first began in connection with an application for benefits from the Social Security Administration, the Veteran indicated that the problem began in 2006.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

With regard to statements submitted from the Veteran's private physician, Dr. P.J., addressing the etiological relationship between the Veteran's current Meniere's disease and his active duty service, the Board finds that these statements are entitled to little probative weight.  Therein, Dr. P.J. did not state that the Veteran's service treatment records were reviewed.  Further, although the Veteran discussed with Dr. P.J. symptoms he claimed occurred during his military service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Further, Dr. P.J. stated that the Veteran's symptoms began during service and persisted, but did not provide a basis for this statement.  Articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on the above, the Board finds that Dr. P.J.'s May 2012 and October 2012 statements lack probative value.     

In October 2011, September 2012, and December 2013, the VA examiner opined that the Veteran's Meniere's disease was not shown to be related to his active duty service.  Additionally, the examiner concluded that the Veteran's Meniere's disease was not proximately due to or aggravated by the Veteran's service-connected cluster headaches or migraines.  Cumulatively, the Board finds the examiner's opinions highly probative in this matter as they offered clear conclusions and supporting data, as well as reasoned medical explanations.  The examiner interviewed the Veteran, reviewed the Veteran's claims file, and conducted an examination of the Veteran prior to offering an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As to the issue of whether the Veteran's Meniere's disease is related to his military service falls within the realm of medical expertise, the Board finds the VA examiner's opinions more probative than the Veteran's contentions as to whether his Meniere's disease is related to his military service.  Cumulatively, the examiner's opinions are found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).    

In the absence of competent and probative evidence that the Veteran's Meniere's disease is related to his active duty service, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for Meniere's disease is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


